Citation Nr: 1808608	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  12-34 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for a bilateral hearing loss currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1973 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified at a hearing in January 2017 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.  The case was remanded in September 2017 for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record. 


FINDING OF FACT

The Veteran's bilateral hearing loss disability has been manifested by no worse than a level I hearing loss in the left ear and a level II hearing loss in the right ear.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for a bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

II. Increased Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R.  Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, VA will assign the lower rating.  Id.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


III. Analysis

Bilateral Hearing Loss

The Veteran seeks entitlement to a rating higher than 10 percent for his service-connected bilateral hearing loss, pursuant to 38 C.F.R. § 4.87, Diagnostic Codes 6100. 

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in 38 C.F.R. § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100. 
 
The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.  

The preponderance of the evidence shows that the Veteran's bilateral hearing loss has not more nearly approximated the criteria for a rating greater than 10 percent during the course of this appeal.

The Veteran was afforded a VA examination in May 2011.  Audiometric testing showed pure tone thresholds as follows:





HERTZ



1000
2000
3000
4000
     RIGHT
65
50
60
60
LEFT
25
25
40
40

The average pure tone th3reshold was 58.75 in the right ear and 32.5 in the left ear. His speech recognition score using the Maryland CNC test was 92 percent in both ears. 

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of II for the right ear and I for the left ear.  Using Table VII in 38 C.F.R. § 4.85 these findings show that a noncompensable evaluation is in order.  While examination findings to not meet the 10 percent criteria for bilateral hearing loss, the Veteran has received a 10 percent evaluation since March 1975, and this evaluation is protected.  38 C.F.R. § 3.951(b)

The Board has considered the alternative rating scheme for exceptional patterns of hearing impairment but it is inapplicable for either ear given that pure tone threshold at each of the four specified frequencies were not 55 decibels or more.  Hence, Table VI or Table VIa may not be used.  38 C.F.R. § 4.86(a).  

Additionally, under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Because the Veteran's puretone thresholds at 2000 Hertz were not 70 decibels or more at 2000 hertz in either ear since September 1, 2010, section 4.86(b) does not apply. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The Court noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

At a June 2013 VA examination, the Veteran reported to the VA examiner that his hearing loss impacted his daily life in that his inability to hear caused frustration.  His pure tone thresholds at that examination, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
     RIGHT
60
50
45
40
LEFT
30
30
45
45

Puretone threshold averages were calculated as 49 in the right ear and 38 in the left ear.  Speech recognition scores were 96 percent in the left ear and 88 percent in the right ear.  The effect on his occupation was in communicating.  

Based on the results of the June 2013 examination under Table VI, the Veteran had level II hearing in the right ear and level I hearing in the left ear warranting a noncompensable rating modified by the protection provided by 38 C.F.R. § 3.951(b).  

Because the Veteran's puretone thresholds were not 55 decibels or more at each of the specified frequencies 38 C.F.R. § 4.86(a) does not apply. Likewise, the provisions of 38 C.F.R. § 4.86(b) may not be used since the pure tone threshold is not 70 decibels or more at 2000 Hertz.

Finally, the Veteran was again afforded a VA examination in May 2017.  At this examination, the Veteran reported that his hearing loss impacted his daily life in that he must turn his head to his "good side" to hear, which posed a nuisance.

His pure tone thresholds at that examination, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
     RIGHT
65
60
70
55
LEFT
25
30
35
35

Puretone threshold averages were calculated as 63 in the right ear and 31 in the left ear.  Speech recognition scores were 96 percent in the left ear and 94 percent in the right ear.  

Based on the results of the October 2017 examination under Table VI, the Veteran had level II hearing in the right ear and level I hearing in the left ear warranting a continuation of his protected 10 percent rating.  Once again, the Veteran's puretone thresholds were not 55 decibels or more at each of the specified frequencies hence, 38 C.F.R. § 4.86(a) does not apply. Further, the provisions of 38 C.F.R. § 4.86(b) may not be used since the pure tone threshold is not 70 decibels or more at 2000 Hertz.

In this case, the evidence preponderates against finding entitlement to a disability evaluation higher than 10 percent at any time during the appeal period for a bilateral ear hearing loss.

With regard to staging, the preponderance of the evidence shows that the Veteran's bilateral hearing loss has not met or more nearly approximated the criteria for a rating greater than 10 percent at any time during the appellate term.  Thus, a staged rating is not warranted.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The Board acknowledges the appellant's complaints, however, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for his hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal is denied.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


